Citation Nr: 0725669	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from February 1962 to December 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

The record shows that the veteran's service connection claim 
for headaches was first denied in a December 2003 rating 
decision.  However, the RO afforded the veteran a VA 
examination in September 2004 and, thereafter, readjudicated 
the veteran's claim in a September 2004 rating decision in 
which the veteran's claim was denied.  

The Board observes that during the course of this appeal, the 
veteran was granted service connection for bilateral hearing 
loss with a non-compensable rating and bilateral tinnitus 
with a disability rating of 10 percent in a December 2003 
rating decision; denied service connection for osteoarthritis 
in the left ankle in a December 2004 rating decision; and 
granted an increased rating of 20% for his service-connected 
hemorrhoids in a July 2005 rating decision.  However, the 
record shows that no issue regarding the denial or grants of 
service connection was prepared or certified for appellate 
review.  The Board notes that the veteran was also denied 
service connection for osteoarthritis in the right ankle in a 
February 2005 rating decision.  The veteran filed a Notice of 
Disagreement (NOD) in March 2005 with respect to the RO's 
denial and the RO sent the veteran a Statement of the Case 
(SOC) in June 2005 wherein the RO described the reasons and 
bases for its decision and what the veteran must do to 
continue his appeal.  The record shows that the veteran did 
not submit a VA Form 9 or any other correspondence to 
continue the appellate process and, consequently, this issue 
is not before the Board.  Therefore, the Board determines 
that only the issue of service connection for headaches is 
subject to appellate review.  Godfrey v. Brown, 7 Vet. App. 
398, 410 (1995).







FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record shows that the 
veteran's current headaches are related to service.  


CONCLUSION OF LAW

A headache disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  39 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In September 2003 correspondence, the RO apprised the veteran 
of the information and evidence necessary to substantiate his 
claim for service connection, which information and evidence 
that he was to provide, and which information and evidence 
that VA will attempt to obtain on his behalf.  The RO 
notified the veteran of what the evidence must show to 
establish entitlement for service connection.  The RO stated 
that it would request VA medical and treatment records and 
request private medical records if identified by the veteran.  
The RO requested that the veteran send any medical records 
and any additional evidence to the RO as quickly as possible.  
Thus, the veteran was essentially asked to provide any 
evidence in his possession that pertained to the claim.  38 
C.F.R. § 3.159 (b)(1).  Moreover, the RO explained to the 
veteran that if he took more than one year to send the 
evidence and his claim was granted, he may lose money because 
the VA would not be able to pay the veteran back to the date 
he filed his claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board observes that the veteran was not specifically 
advised regarding the element of degree of disability in the 
September 2003 VCAA correspondence.  However, any notice 
deficiency with respect to the veteran's claim will be 
remedied by the AOJ when effectuating the award of benefits. 

The Board also observes that the RO provided the veteran with 
a copy of the rating decisions of December 2003 and September 
2004, the Statement of the Case (SOC) dated in June 2005, and 
a Supplemental Statement of the Case (SSOC) dated in July 
2005, which cumulatively included a discussion on pertinent 
laws and regulations, a summary of the evidence considered, 
and the basis for the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In regards to the duty to assist, the Board recognizes the 
inclusion of the veteran's service medical records, VA 
medical records dated from December 2001 to July 2005, a 
September 2004 statement from the veteran's private physician 
(K.L.B.), the September 2004 VA medical examination report, 
and the veteran's statements in the claims folder.  

In further regard to the duty to assist, the RO afforded the 
veteran a VA examination in September 2004.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Evidence

The veteran contends that his currently diagnosed headache 
disorder is related to his time in service.  Specifically, 
the veteran asserts that his headaches are the result of an 
in-service head injury in 1964.  

A March 1964 service medical record reveals that the veteran 
had bilateral frontal headaches for two days with associated 
symptoms of nausea, malaise, and vomiting.  The examiner 
requested that the veteran be placed off-duty for the next 24 
hours.  It was further noted that the veteran was taking 
Bicillin for rheumatic prophylaxis.  

A July 1964 service medical record shows that the veteran had 
a laceration of the forehead and right knee and an abrasion 
of the face.  The examiner noted that the lesions were 
grossly contaminated and that the wounds were sutured.  

A May 1965 service medical record shows that the veteran 
complained of dizziness and his eye hurting.  The veteran did 
not make any specific mention of headaches.    

The service medical records are negative of any further 
documentation or notations regarding headaches or headaches 
associated with the veteran's forehead laceration.  The 
November 1966 separation examination report shows that the 
veteran's head, face, neck, and scalp were clinically 
evaluated as normal and does not contain any notations or 
documentation regarding headaches.  

The first evidence of record that contains a complaint 
regarding headaches was in a December 2001 VA medical record.  
The veteran stated that he had headaches off and on in his 
right forehead where he suffered an injury.  

In August 2003, the veteran filed a claim for service-
connected benefits for headaches.  The veteran explained that 
he began experiencing headaches over one year ago in the same 
area where he incurred an in-service head injury.  The 
veteran stated that he suffered a head wound during service 
when he was struck in the head by a rope used on a training 
course.  He further stated that he used Tylenol to manage his 
pain; however, he explained that his headaches were more 
frequent with increased pain levels.

In a September 2003 VA medical record, the veteran asserted 
that his headaches were related to an in-service accident.  
The veteran reported to the VA examiner that during training 
in 1964, he fell over when a rope that he was hanging on 
broke.  The veteran explained that he fell about ten to 
fifteen feet, hit his head on the ground, and sustained a 
deep cut in his right frontal area.  The veteran explained 
that he had dull, throbbing headaches for over one year 
during which the headaches started in the right 
frontoparietal area, radiating to the right eye.  He noted 
that he took two extra-strength Tylenols to relieve the 
headaches, but indicated that his headaches were occurring 
more frequently.  The VA examiner noted an assessment of a 
right-sided headache.  

In September 2004, the veteran underwent a VA medical 
examination during which the veteran asserted that his 
current headaches were related to an in-service head injury.  
The veteran reported to the VA examiner that during his time 
in service in 1964, he fell ten to fifteen feet from a 
hanging rope, which broke.  He incurred a deep cut to the 
right frontal area of his head and, over the years, he 
experienced headaches in the same area.  The veteran 
indicated that his headaches began in the right frontal 
parietal area, radiating to the right eye and that they 
occurred twice a week at a pain level of 5, on a scale from 1 
to 10.  The VA examiner noted a diagnosis of chronic headache 
disorder.  However, the examiner explained that there were 
discrepancies within the record regarding when the veteran's 
headaches began.  The examiner noted that when the veteran 
first sought treatment for headaches, he reported that the 
headaches began one year prior to his visit.  In regards to 
that history, the examiner opined that it was not likely that 
the veteran's headache disorder was secondary to his in-
service head injury.  However, the examiner noted that the 
veteran reported during the current examination that his 
headaches began right after his in-service injury.  In that 
case, the VA examiner opined that it would be at least as 
likely as not that the veteran's headache disorder was 
secondary to the in-service head injury.  

In September 2004, the veteran's private physician (K.L.B, 
M.D.) submitted a statement on behalf of the veteran.  Dr. 
K.L.B. explained that the veteran reported that he suffered 
headaches for several years and that the headaches seemed to 
have started after an in-service training accident in May 
1964.  It was noted that since the accident, the veteran has 
had headaches two to three times a week and that they could 
be quite debilitating.  The veteran reported that the 
headaches were located over the in-service injury.  Dr. 
K.L.B. further noted that the veteran was evaluated for the 
headaches with a CT scan and eye exam, which were normal.

A June 2005 VA medical record reveals that the veteran 
continued to report his headaches, but that Tylenol helped to 
control the pain.  He further explained that he suffered 
these headaches since the 1960s.  


IV.	Analysis

The veteran asserts that his current headache disorder is 
related to an in-service head injury.  

The competent medical evidence of record clearly shows that 
the veteran currently suffers from headaches.  The September 
2004 VA examination report reveals a diagnosis of a chronic 
headache disorder.  

Furthermore, the evidence of record supports the veteran's 
contention that he suffered a head injury during service.  
The service medical records reveal that the veteran was 
treated for a forehead laceration in July 1964.  

The Board additionally notes that there is both positive and 
negative evidence regarding the question of whether the 
veteran's current headaches are related to service.  

In support of the veteran's claim, the record shows that when 
the veteran first complained of headaches in a December 2001 
VA medical record, approximately two years prior to the 
veteran filing for service-connected benefits, the veteran 
related his headaches to a head injury.  Furthermore, the 
veteran reported that he suffered headaches since his in-
service head injury as documented in the September 2004 VA 
medical examination report, a September 2004 statement from 
the veteran's private physician, a June 2005 VA medical 
record, and the veteran's June 2005 VA Form 9.  The Board 
also notes that the veteran is considered competent to report 
his continuing symptomatology of headaches since his time in 
service.  In addition, the September 2004 VA examiner opined, 
based on the veteran's statements that his headaches occurred 
since service, that it was at least as likely as not that the 
veteran's headache disorder was secondary to his in-service 
head injury.  

Conversely, the Board notes that in a September 2003 VA 
medical record, the veteran asserted that he began having 
headaches over one year ago.  Further, the September 2004 VA 
examiner, based on this record, opined that the veteran's 
headaches were not likely secondary to his in-service head 
injury.  

In reviewing the aforementioned evidence, the Board concludes 
that the evidence weighs in favor of the veteran's contention 
that his headaches are related to an in-service head injury.  
The Board affords significant probative value to the December 
2001 VA medical record wherein the veteran first complained 
of headaches and related them to a head injury.  
Additionally, the record contains numerous statements in 
which the veteran related his headaches to an in-service head 
injury.  Since there is nothing in the record to indicate 
that the veteran's statements are not credible, the Board 
affords greater probative value to these statements rather 
than the veteran's statement in the September 2003 VA medical 
record.  Therefore, the Board finds that the VA examiner's 
opinion that the veteran's headaches are at least as likely 
as not secondary to his in-service head injury, as 
determinative in this issue for service connection.  Thus, 
the veteran's claim for service connection for headaches is 
warranted.  
    

ORDER

Entitlement to service connection for headaches is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


